Moyer, C.J.,
dissenting.
{¶ 49} I respectfully dissent. “A lawyer shall not disregard * * * a ruling of a tribunal made in the course of a proceeding * * DR 7-106(A). The rule could not be more clear; a lawyer may not violate a court order. Ake not only acknowledged that he violated the order of the trial court, he brazenly acknowl*273edged that he had supplanted the trial court’s judgment with his own: “I also believed that the Court order was not — wouldn’t have been upheld on appeal and I believe that to this day.”
John A. Murphy Jr. and Richard S. Milligan, for relator.
Charles J. Kettlewell, for respondent.
{¶ 50} We have previously held that a violation of a trial court’s order is a violation of DR 7-106(A). Ohio State Bar Assn. v. McCray, 109 Ohio St.3d 43, 2006-Ohio-1828, 845 N.E.2d 509, ¶ 17-18. We have sanctioned more severely than the majority does here conduct similar to that of respondent. Stark Cty. Bar Assn. v. Osborne (1991), 62 Ohio St.3d 77, 578 N.E.2d 455 (one-year suspension for violating court order).
{¶ 51} Our system of justice rests upon respect for judicial tribunals and then-orders. Lawyers may not choose which orders they will respect. I would suspend respondent from the practice of law for six months.
Lundberg Stratton and O’Connor, JJ., concur in the foregoing opinion.